 
Exhibit 10.1
Subscription Agreement


JBI, Inc.
Common Stock Offering at the Price of $0.05 per Share (“Offering”)




JBI, Inc. (OTC: JBII) (“JBI” or the “Company”) is Offering to sell to the
undersigned shares of the Company’s common stock, at the price of $0.05 (five
cents) per share (“Shares”). The Shares in this offering are restricted pursuant
to Securities and Exchange Commission (“SEC”) Rule 144, promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). In further
consideration of this transaction, the Company shall provide a warrant to
purchase _______ shares to __________, which appears at Exhibit A to this
Agreement.


In connection with the delivery of the Shares, the undersigned hereby represents
and warrants to the Company that:


1.           The undersigned understands that the Shares offered hereunder have
not been approved or disapproved by the SEC or any State Securities Commission,
nor has the SEC or any State Securities Commission passed upon the accuracy of
any information provided to the undersigned or made any finding or determination
as to the fairness of the offering of the Shares of the Company. Any
representation to the contrary is a criminal offense.


2.           The undersigned affirms that all information, if any, that the
undersigned has provided to the Company either directly, or indirectly,
concerning the undersigned, the undersigned’s financial position and the
undersigned’s knowledge of financial and business matters is accurate and
complete as of the date of this Agreement.


3.           The undersigned is purchasing the Shares for the undersigned’s own
account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating
directly or indirectly in a distribution of the Shares, or any portion thereof
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof.


4.           The undersigned believes that, based on the undersigned’s business
experience as a sophisticated investor and based on the undersigned’s economic
bargaining power, the undersigned has been provided with all information or been
given access to all information with respect to the Company, the planned future
activities of the Company, its capital needs, its prospects for failure and
success, and all such other factors that the undersigned considers material
which might affect the undersigned’s decision whether to purchase the Shares.


5.           The undersigned has met and had conversations with Company’s
officers, employees and/or shareholders, and has had the opportunity to ask
questions of, and receive answers from, such persons concerning all aspects of
the Company, including, without limitation, the distribution of share ownership
and the proposed use of proceeds from the sale of the Shares. The undersigned
fully understands that this Offering has not been registered under the
Securities Act, and is made in reliance upon exemptions therefrom, and
accordingly, to the extent that the undersigned is not supplied with
information, which would have been contained in a registration statement filed
under the Securities Act, the undersigned must rely upon the undersigned’s own
access to such information.
 
 
 

--------------------------------------------------------------------------------

 

 
6.           The undersigned has the right, power and authority to purchase of
the Shares, and the undersigned is authorized to purchase the Shares on the
terms and conditions hereof. Purchase of the Shares hereunder will also not
violate any agreement, understanding or arrangement that the undersigned may
have with any other party.


7.           The undersigned has previously invested in securities, which were
restricted as to their transfer, and has reviewed and understands Rule 144 of
the Securities Act.


8.           The undersigned is an “accredited investor” as this term is defined
in Rule 501(a) promulgated by the SEC under the Securities Act. The undersigned
understands the risk of this investment, and has such knowledge and experience
in financial and business matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Shares.


9.           The undersigned is not investing in the Shares based upon any
representation, oral or written, by any person with respect to the future value,
if any, of, or the income, if any, from the Shares. The undersigned has made an
independent examination of, and judgment with respect to, the Company’s
prospects and the Shares, and not relied upon any of the Company’s financial
projections. The undersigned has been advised by the Company that the
undersigned should consult with the undersigned’s legal and financial advisors
with respect to legal, accounting and tax issues relative to the investment in
the Shares.


10.           The undersigned is a resident of the State of Florida.


11.           The undersigned acknowledges that he must continue to bear the
economic risk of the investment in the Shares for at least six (6) months from
the date of this Agreement and recognizes that the Shares will be (i) sold
without registration under any state or federal law relating to the registration
of securities for sale; (ii) issued and sold in reliance on the exemption from
registration provided by the securities laws of the State of Florida; and (iii)
issued and sold in reliance on exemptions from registration provided by the
Securities Act and the General Rules and Regulations of the SEC promulgated
thereunder.


12.           The undersigned will offer, sell, pledge, convey or otherwise
transfer the Shares or any portion thereof only in a transaction or manner that
is in compliance with the Securities Act, applicable State laws, and any
applicable regulations or rules promulgated thereunder.


13.           If the Company hereafter decides to register any of its shares of
Common Stock or securities convertible into or exchangeable for Common Stock
under the Securities Act (a “Registration”) on a form that is suitable for an
offering of shares of Common Stock by the Company or by third parties, the
Company shall give written notice to the undersigned of its intention to effect
such a Registration. The Company shall use commercially reasonable  efforts to
include all of the Shares in such Registration (other than a registration on
Form S-8 relating solely to the sale of securities to participants in a Company
stock option or purchase plan or a registration on Form S-4 or a Rule 145
transaction).
 
 
2

--------------------------------------------------------------------------------

 
 
14.           The undersigned understands that a restrictive legend in
substantially the following form will be imprinted on the certificate(s)
evidencing the Shares and the underlying securities and stop transfer orders or
other appropriate instructions to such effect will be maintained against the
transfer of the Shares and underlying securities on the transfer records of the
Corporation or its transfer agent.


“The securities represented by this Certificate have not been registered under
the Securities Act of 1933 (the ‘1933 Act’). The Securities have been acquired
for investment and may not be sold, transferred, pledged or otherwise disposed
of in the absence of an effective Registration Statement for the securities
under the 1933 Act or an opinion of counsel satisfactory to the issuer that the
proposed disposition of the securities will not violate Section 5 of the 1933
Act.”


15.           The undersigned has carefully reviewed the Company’s public
filings with the SEC under the Securities Exchange Act of 1934, as amended, and
realized that the Shares are a highly speculative investment involving a high
degree of risk and are suitable only for persons of substantial means who have
no need for liquidity with respect to their investment in the Shares and who can
afford a total loss of their entire investment without hardship.


16.           The undersigned is not aware of any remuneration or commission,
which is to be paid to any person, directly or indirectly, in connection with
soliciting the purchase of the Shares.


17.           The undersigned understands that the undersigned or the
undersigned’s representatives have been and will continue to be provided with
reasonable access to the Company’s financial records.


18.           Indemnification. The undersigned shall indemnify and hold harmless
the Company, its officers, directors and employees and any of its professional
advisors, from and against any and all loss, damage, liability or expense,
including costs and reasonable attorney’s fees, to which they may become subject
or which they may incur by reason of or in connection with any misrepresentation
made by the undersigned herein, any breach of any of the undersigned’s
representations or warranties made herein, or the undersigned’s failure to
fulfill any of its covenants or agreements herein.


19.           Confidentiality; Etc. (a) The information about the Company, which
has been disclosed to the undersigned in connection with the undersigned’s
purchase of the Shares, is deemed to be “Confidential Information” of the
Company, and the undersigned represents and warrants to, and hereby agrees with,
the Company, that unless the Company has consented in writing to the contrary,
the undersigned will use the undersigned’s best efforts not to disclose such
Confidential Information to others or use any part of such Confidential
Information that has been disclosed to the undersigned, except any part thereof
(i) which may be in the public domain, or (ii) which may be independently
disclosed to the undersigned by any third party not itself in a confidential
relationship with the Company, or (iii) which may already be in possession
(otherwise than through disclosure by the Company or by any third party that is
in a confidential relationship with the Company) of the undersigned, or (iv)
which the undersigned may be required to disclose by order of a court or
administrative agency having competent jurisdiction; provided, however, that
this paragraph shall be terminated and be of no force or effect with respect to
any such Confidential Information upon such Confidential Information becoming a
part of the public domain through action by anyone other than the undersigned.
(b) The undersigned is aware that Company is a publicly-traded company and that
United States Securities laws prohibit any person who has received from an
issuer material, non-public information (i) from purchasing or selling
securities of such issuer; (ii) from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities. Accordingly, the
undersigned shall not directly or indirectly engage in the aforementioned
conduct while it is in possession of material, non-public information and does
hereby agree to indemnify, defend and hold harmless the Company and its
officers, directors, employees, affiliates, agents and representatives, from and
against any and all damages (including reasonable attorneys’ fees and costs)
incurred by any of them as a result of breach of this provision by the
undersigned or any of its officers, directors, employees, affiliates, agents and
representatives. This Section 19 shall survive the purchase and sale of the
Shares hereby for a period of one (1) year following the parties’ execution of
this Subscription Agreement.


 
3

--------------------------------------------------------------------------------

 


20.           The representations, warranties, acknowledgments and covenants
made by the undersigned herein extend to and apply to all of the Shares acquired
by the undersigned. Execution of this Agreement shall constitute a confirmation
by the undersigned that all of the representations, warranties and covenants
made herein shall be true and correct at such time.


21.           Notices. All notices and correspondence hereunder shall be in
writing and sent by certified or registered mail, return receipt requested, or
by overnight delivery service, with all charges prepaid, to the applicable party
at the addresses set forth above, or by confirmed facsimile transmission
(including, without limitation computer generated facsimile) or electronic mail,
to the facsimile numbers and/or email addresses set forth on each party’s then
published Web site, or, as to each party, to such other address as any party may
from time to time designate for itself by notice in writing given to the other
party hereto complying as to delivery with the terms of this paragraph. All such
notices and correspondence shall be deemed given upon the earliest to occur of
(i) actual receipt, (ii) if sent by certified or registered mail, three (3)
business days after being postmarked, (iii) if sent by overnight delivery
service, when received at the above stated addresses or when delivery is refused
or (iv) if sent by facsimile transmission or electronic mail, on the next
business day or when receipt of such transmission is acknowledged or confirmed,
whichever is earlier.


22.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to the
conflicts of law principles thereof that would result in the application of any
law other than the law of the State of New York.  The United States District
Courts located in New York City or the Commercial Division of the New York
Supreme Court Branch, New York County, shall have exclusive jurisdiction over
any and all disputes among the parties hereto, whether in law or equity, arising
out of or relating to this Agreement.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 21
above.  Nothing in this Section 22, however, shall affect the right of any Party
to serve legal process in any other manner permitted by law or at equity.  Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.


 
4

--------------------------------------------------------------------------------

 


23.           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


24.           Headings / Interpretation. The headings used in this document are
for organizational purposes only and should not be interpreted as altering in
any way or eliminating provisions contained herein. In the interpretation of
this Agreement, the ‘contra proferentem’ rule of construction will not apply
(this Agreement being the product of negotiations between commercially
sophisticated Parties) and this Agreement will therefore not be construed in
favor of or against any Party by reason of the extent to which any Party or its
professional advisors participated in the preparation and drafting hereof.


25.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes any
prior understandings, whether oral or written.


In connection with the delivery of the Shares, the Company hereby represents and
warrants to the Holder that:


1.  
The Company has the right, power and authority to cause the issuance and sale of
the Shares, and the Company’s Board of Directors has duly authorized the
undersigned the issuance of the Shares and the sale thereof to the undersigned
on the terms and conditions hereof. Purchase of the Shares hereunder will also
not violate any agreement, understanding or arrangement that the undersigned may
have with any other party.



2.  
AGREEMENT ON SHARE CLEARANCE. Company agrees to take any and all commercially
reasonable action(s) necessary to clear the Shares purchased hereunder of
restriction upon presentation of any Rule 144 application by the undersigned or
its broker(s), including, without limitation, (i) authorizing the Company’s
transfer agent to remove the restrictive legend on the subject shares, (ii)
expediting the acquisition of a legal opinion from Company’s counsel at
Company’s expense (or, in the event the undersigned must use its own counsel, at
Company’s expense up to $750) favorably opining as to the removal of the
restrictive legend, and (iii) cooperating and communicating with the undersigned
and its broker(s) in order to use the Company’s commercially reasonable efforts
to clear the Shares of restriction as soon as possible after presentation of a
Rule 144 application by the undersigned or its broker(s) to either the Company
or its transfer agent. Further, the Company agrees not to unreasonably withhold
or delay approval of any application filed by the undersigned or its broker(s)
under Rule 144 to clear the Shares of restriction and to provide any additional
documentation that may be requested by the undersigned including a Board
Resolution authorizing the issuance of the Additional Shares and a Company
Representation Letter or Officer’s Certificate under Rule 144. Notwithstanding
the foregoing, the undersigned acknowledges that the Company is a former shell
company and, as such, the current public information requirements of Rule 144
will remain applicable regardless of the lapse of relevant holding periods.
Furthermore, the Company’s obligation hereunder to cause its legal counsel to
provide a legal opinion shall be subject to counsel to compliance with such
current public information requirements.

 
 
5

--------------------------------------------------------------------------------

 


NOTICE TO RESIDENTS OF ALL STATES:


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
OUR BUSINESS AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. NO FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY HAS
RECOMMENDED THESE SECURITIES. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT
CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE SECURITIES OFFERED
HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
NOTICE TO FLORIDA RESIDENTS:


THE SHARES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER SECTION 517.061 OF THE FLORIDA SECURITIES ACT. THE
SHARES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, AN AGENT OF THE ISSUER, OR AN ESCROW AGENT, OR WITHIN
THREE (3) DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.


Rule 506 Notice


In this Offering, the Company is relying on the registration exemption safe
harbor under Rule 506(b) of the Securities Act of 1933. This is the primary safe
harbor relied upon by issuers of securities in private placements in the United
States.  The Company has relied on Rule 506 in many of its private placements
over the past several years and, although other options are available, the
Company expects that it will rely on Rule 506 in future private placements. The
SEC recently implemented a rule (the “Disqualification Rule”) pursuant to the
Dodd-Frank Act to prohibit “bad actors” from relying on the registration
exemption safe harbor under Rule 506 in connection with private placements
conducted on or after the effective date of the Disqualification Rule (i.e.
September 23, 2013).  As previously disclosed by the Company in its
publicly-filed reports (see the Company’s Form 8-K dated March 21, 2013), a
consent judgment was entered against the Company in connection with an SEC
enforcement action commenced in 2012 relating to past misstatements in the
Company’s financial statements.  You are encouraged to review the Company’s SEC
filings that discuss this matter.  The judgment against the Company would have
disqualified the Company from relying on Rule 506 except that the disqualifying
conduct occurred before the effective date of the Disqualification Rule.  Thus,
the Company is not barred from using Rule 506 in this Offering or in future
private placements.  Nonetheless, the Disqualification Rule requires the Company
to inform new investors of the conduct that would have otherwise disqualified
the Company from relying on Rule 506 in this Offering if the conduct had
occurred on or after the effective date of the new Disqualification Rule.


 
6

--------------------------------------------------------------------------------

 


Executed this ___ day of February 2014.




Name of Purchaser: ___________


By: _____________

 
Signed:   _________________________________
Title:       CEO




Name of Seller: JBI, Inc.


Accepted By:  Richard W. Heddle


 
Signed:   _________________________________
Title:       CEO and President


 
7

--------------------------------------------------------------------------------

 

 
ALL SUBSCRIBERS MUST COMPLETE THIS PAGE




IN WITNESS WHEREOF, the undersigned has executed this Subscription


Agreement on this ___ Day of February 2014.




Subscribed for Quantity and Type of Shares:


Quantity of Shares:                                           ________ Shares @
$0.05 = $_____


Manner in which Title is to be held (Please Check One):
 
 

1. o Individual     7. o Trust/Estate/Pension or Profit Sharing Plan Date
Opened:  ______               2. o Joint Tenants With Right of Survivorship  
8.   o As a Custodian for:               3.   o Community Property              
        Under the Uniform Gift to 4. o Tenants in Common         Minors Act of
the State of _______               5.  þ Corporate/Partnership       9.  o
Married with Separate Property               6.  o IRA   10.  o Keogh          
                                             

 

--------------------------------------------------------------------------------

_____________





       
 
By:
/s/   

 



Please indicate whether or not you or any member of your immediate family is
affiliated with any member of the National Association of Securities Dealers,
Inc. A member of your immediate family includes parents, mother-in-law,
father-in-law, husband or wife, brother or sister, brother-in-law or
sister-in-law, son-in-law, daughter-in-law and children and any other person who
is supported, directly or indirectly to a material extent by the subscriber.


Check One:                      / /  P           No
Affiliates                                / /           Affiliated with
(explain)_________________





--------------------------------------------------------------------------------